                                                                         SIGNED.


                                                                         Dated: February 24, 2021




                                                                         _________________________________
 2                                                                       Paul Sala, Bankruptcy Judge

 3

 4

 5

 6

 7
                              THE UNITED STATES BANKRUPTCY COURT
 8
                                   FOR THE DISTRICT OF ARIZONA
 9

10

tt    In re                                             CHAPTER 13

12
     MANUEL E. CASTILLO,
13                                                      CASE NO. 2: 20-11819-PS

14                                                      STIPULATED ORDER CONFIRMING
                                 Debtor.                CHAPTER 13 PLAN
15

16            The Chapter 13 Pian having been properly noticed out to creditors and any objection to

17
     confirmation having been resoived,

18
              IT IS ORDERED confinning the Pian of the Debtors as follows:
19

20
              (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following
     amounts of future income to the Trustee för distribution under the Plan.
21

22            (1) Future Eamings or lncome. Debtors shall make the following monthiy Pian payments:

23
                     Months                Amount
24
                     1-3                   $140.00
25                   4-36                  $189.00

26

27                                                   - 1-
                                                                                           !n re: Castill
28                                                                              Case No. 2: 20-11819-P




     Case 2:20-bk-11819-PS          Doc 17 Filed 02/24/21 Entered 02/24/21 14:16:46                   Desc
                                     Main Document Page 1 of 4
                  The paymcnts are duc on or bctör..: thi.: 26 111 day of cach 111011th r..:ornml·ncing Novcrnbi~r,
    2     2020. Dcbtors arc advised that whcn paymcnts arc rcmiltccl latc, additional imcrcsl may accrnc
          on securcd dcbts which may rcsult in a funding shnrtfoll a\ \he emi ol'lhc Pian 1crn1. Any li1nding
    3
          shortfall must be curcd bcforc thc pln11 is clccrned complctcd.
    4
    ,.            The Dcbtors shall provicle to thc Trustcc copics or thcir f'cdcral and state incornc la.x
    ·'
          relurns for post-pelition years 2020 - 2022 wi1hi11 30 days or 1ili11g lhcm. The purpose is 1n assisl
    6
          lhc Trustcc in dctcnnining any changc in Deblol's' annual di~;posahk incomc.
    7

    8            (2) Othcr Property. ln thc cvcnt that othcr propcrty is suhrnillcd. il shall bc trcatcd as
          supplcmcntal paymcnts
 9

10                (B) DURATION. This Pian slrnll continuc for 36 111011ths from thc first rcgular 111011thly
11        payment described in Paragraph (/\)( l) above. lf al any limc bcfore l11e e11d of Lhc Pian pcriod ali
          claims arc paid, thc11 thc Pian slrnll terminatc. !n no C\'Cnt will thc lcnn ofthc Pian bc rcducccl to
12
          less tlwn 36 rnonths, exclusive ofany property recovered by the Trusiee, un!e~s ali n!lovved
I}
          claims arc paid in fnll.
14
                   (C) CLASSIFICA TION AND TREATME;\:T OF CL\l'VIS. Claims shall bc dassificd
15
          as listed bclow. The Pian and this Ordcr shall not constitull: ,111 i11for111al proor or claim l<1t any
16        crcclitor. This Ordcr doc,; not allow clai1m. Clairns allowancc is dclcnnincd by ~ :i02 a11d 1lw
17        Fedcral Rulcs ofBankruptcy Proccdurc. The Trustcc shall rcccivc lhc pcrccntagc ice· DJJ thc l'lan ·
          paymcnts pmsuant to 28 U.S.C. § 586(c), thcn lhc Truskc will p;1y sccmcd crcditurs or ;1llow,·d
18
          claims in thc following ordcr:
19

20               ( l) Administrative chl)_9nses:

21
                    Attome_'l_fecs. Tom tvkAvity. shall bc ailowcd lo\al cornpcnsalio11 of'\4 .. ',110.00.
22                  Counscl rcccivcd $53.00 prior to filing this casc and will \,c paid $4,447.00 by lhc
23                  Chaptcr 13 Trustcc.

24
                 (2) Claims Sccurcd Qy]{ealPrQlli'JJ)'.:.
25
                     (a) Nonc.

n                                                            -2·
                                                                                                        ln rc: Castilll
                                                                                           Ca~:c No. 7: 20-l 1X19-11 ~




         Case 2:20-bk-11819-PS           Doc 17 Filed 02/24/21 Entered 02/24/21 14:16:46                            Desc
                                          Main Document Page 2 of 4
2          (3) Claims Secured by Personal Property:

3
             (a) None.
4

5          (4) Unsecured Priority Claims:
6
              (a) Arizona Depmtment ofRevenue shall be paidan unsecured priority claim of
7
                  $1,400.26 with no interest för income taxes.
8

9          (5) SmTendered Property:

10
              Upon confirmation of this pian or except as otherwise ordered by the Court,
11            bankruptcy stays are lifted as to collateral to be surrendered. Such creditor shall
12            receive no distribution until the creditor timely files a claim or an amended proof of
              claim that reflects any deficiency balance remaining on the claim. Assuming the
13
              creditor has an allowed proof of claim, should the creditor       fail to file an amende
14            claim consistent with this provision, the Tmstee need not make any distributions to
15            that creditor. Debtors surrender the following property:

16
               (a) The Debtor will surrender 2019 Chevrolet Spark in which Credit Acceptance
17                Corporation has a security interest.
18             (b) The Debtor will surrender 2019 Chevrolet Trax in which Credit Acceptance
                  Corporation has a security interest.
19

20         (6) Other Provisions: None.
21
           (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
22
               Federal Rules ofBanlauptcy Procedure. Allowed unsecured claims shall be paid pro
23             rata the balance ofthe payments under the Pian and m1y m1secured debt balance
24             remaining unpaid upon completion ofthe Pian may be discharged as provided in 11
               u.s.c. § 1328.
25

26         (D) EFFECTIVE DATE AND VESTING. The effective date ofthe Plan shall be the
27                                                 -3-
                                                                                          In re: Castill
28                                                                             Case No. 2: 20-11819-P




     Case 2:20-bk-11819-PS       Doc 17 Filed 02/24/21 Entered 02/24/21 14:16:46                     Desc
                                  Main Document Page 3 of 4
     date of this Order. Property of the estate vests in Debtors upon confirmation, subject to the rights
2    of the Trustee to assert a claim to any additional property of the estate pursuant to 11 U.S.C. §
      1306.
3

4

5

6
                                        ORDER SIGNED ABOVE
7

 8
     Approved as to Form and Content By:
 9

10

11

12   Edward J. Maney, Trustee
13

14

15
      TomMcAvity
16
      Attorney för Debtors
17

18

19            The Debtors ce1tify: All required State and Federal Income tax returns bave been filed N

20    domestic support obligation is owed or, if owed, such payments are current since the filing of the
      Petition.
21

22

23

24

25

26

27                                                   -4-
                                                                                            !n re: Castill
28                                                                               Case No. 2: 20-11819-P




     Case 2:20-bk-11819-PS          Doc 17 Filed 02/24/21 Entered 02/24/21 14:16:46                      Desc
                                     Main Document Page 4 of 4
